UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-6032


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CRAIG A. MURPHY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:96-cr-00066-REP-17)


Submitted:   May 19, 2014                     Decided:    May 22, 2014


Before MOTZ, Circuit     Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Craig A. Murphy, Appellant Pro Se. Heather L. Hart, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Craig     Murphy    appeals       the   district        court’s    order

denying his motion for resentencing for lack of jurisdiction.

We   have      reviewed    the    record    and    find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Murphy, No. 3:96-cr-00066-REP-17 (E.D.

Va. Dec. 19, 2013).          We dispense with oral argument because the

facts    and    legal     contentions      are    adequately    presented        in   the

materials       before    this    court    and    argument     would    not   aid     the

decisional process.

                                                                              AFFIRMED




                                            2